DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s remarks received on January 06, 2021.  Claims 1-18 are pending.


Claim Interpretation

The previous 112(f) interpretation is withdrawn in light of Applicant’s amendment.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 7, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schmiedel et al. (US 8,139,109) and Gusis et al. (US 2013/0129194).
Regarding claim 1, Schmiedel et al. discloses an information processing device comprising: 
processing circuitry configured to 
generate first information in which a horizontal direction position and a depth direction position of an object are associated with each other, from image information in which a vertical direction position, the horizontal direction position, and the depth direction position of the object are associated with each other (“The vision system 107 may be used to detect obstacles and detect a path of travel for the vehicle 102. The images provided by the video streams are subjected to V-disparity image analysis to determine the average terrain slope in front of the vehicle 102. Slope information is then used for both obstacle detection and path detection.” at col. 9, line 60); 
detect, in a first detection process, one region indicating the object based on the first information (“Any significant deviation from the average smooth slope detected previously is identified as an obstacle. The exact location of the obstacles is then obtained via stereo triangulation between the two views of the obstacle. This method provides a fairly precise position of the obstacle” at col. 9, line 65).

Gusis et al. teaches an information processing device, comprising:
processing circuitry configured to
generate first information in which a horizontal direction position and a depth direction position of an object are associated with each other, from image information in which a vertical direction position, the horizontal direction position, and the depth direction position of the object are associated with each other (“First, as shown at 101, images are captured by each pair of image sensors. This allows, as shown at 102, calculating a plurality of disparity maps each from images captured by another of a plurality of pairs of image sensors, for example one of the pairs of image sensors of the static imaging arrangement 12. The calculation is optionally performed by the processing unit 14. Each disparity map is optionally calculated based on pixel 
detect, in a first detection process, one region indicating the object based on the first information (“As shown at 104, a group of objects are segmented or otherwise identified in each disparity map” at paragraph 0039, line 1);
generate, from the image information, second information having separation performance higher than separation performance of the first information in which the horizontal direction position and the depth direction position of the object are associated with each other (for a second disparity map generated by a different pair of image sensors; “as shown at 105, some or all of the pixels in the disparity map are scored to reflect a reliability of their disparity value, for example with a depth data accuracy score” at paragraph 0041, line 1; this second pair of sensors produces a disparity map that is more accurate than the first pair); 
detect, in a second detection process, a plurality of regions indicating objects based on the second information (the second disparity map is segmented accordingly), wherein the first and second detection processes are independent from one another, are performed in any order or in parallel, and a result of the first detection process is not used in the second detection process (as shown in figure 1, each disparity map is processed independently of each other without using the result of one in the other for segmentation); and 
associate the one region detected based on the first information in the first detection process with the regions detected based on the second information in the second detection process, and output the one region and the regions that are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the multi-disparity map module of Gusis et al. in the system of Schmiedel et al. as it “allows merging data from different disparity maps without compromising the robustness of data originated from overlapping edges of the overlapping SFOVs” (Gusis et al. at paragraph 0029, line 14).
Regarding claim 2, the Schmiedel et al. and Gusis et al. combination discloses a device as described in claim 1 above. 
The Schmiedel et al. and Gusis et al. combination does not explicitly disclose that the processing circuitry is further configured to generate the second information, which has a higher resolution than a resolution of the first information.
However, it is feasible that the second information resulting from a better disparity map is owed to better image resolution from the second pair of image sensors.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize different image sensor resolution pairs to provide multi-resolution disparity maps for accuracy.
claim 3, the Schmiedel et al. and Gusis et al. combination discloses a device wherein the processing circuitry is further configured to reject one of the one region and the regions that are associated with each other (“Optionally, segments which depict objects having a size below a certain threshold are filtered. Optionally, segments which depict objects in a certain shape are filtered, for example according to size and/or shape. Areas of no texture with low confidence score in the disparity calculation are filtered” Gusis et al. at paragraph 0052, line 5).
Regarding claim 5, the Schmiedel et al. and Gusis et al. combination discloses a device wherein the processing circuitry is further configured to reject a non-corresponding region when there is the non-corresponding region not corresponding to a size of a region estimated in advance among the one region and the regions (“Optionally, segments which depict objects having a size below a certain threshold are filtered. Optionally, segments which depict objects in a certain shape are filtered, for example according to size and/or shape. Areas of no texture with low confidence score in the disparity calculation are filtered” Gusis et al. at paragraph 0052, line 5).
Regarding claim 7, the Schmiedel et al. and Gusis et al. combination discloses a device wherein the processing circuitry is further configured to couple the regions when at least one of a distance in a depth direction and a distance in a horizontal direction between the regions is equal to or smaller than a predetermined threshold (“given threshold level th* the following is calculated: th = th * w0/ w1D ( x , y , 0 ) > thJoinDisp ( x , y ) = else D ( x , y , 1 )” Gusis et al. at paragraph 0049; “where w.sub.i denotes a weight given to disparity map i, Segment_size denotes the size of a respective segment, for example the area of the segmented object in the disparity map, 
Regarding claim 11, the Schmiedel et al. and Gusis et al. combination discloses a device wherein, when the one region and the regions associated with each other are in or farther than a predetermined depth direction position, and when at least one of a distance in a depth direction and a distance in a horizontal direction between the regions is equal to or smaller than a predetermined threshold, the processing circuitry is configured to perform correction processing to couple the regions (“given threshold level th* the following is calculated: th = th * w0/ w1D ( x , y , 0 ) > thJoinDisp ( x , y ) = else D ( x , y , 1 )” Gusis et al. at paragraph 0049; “where w.sub.i denotes a weight given to disparity map i, Segment_size denotes the size of a respective segment, for example the area of the segmented object in the disparity map, JoinDisp(x,y) denotes merged disparity map taking into account the weighted threshold at pixel location (x,y), dist_to_closest_border denotes the distance to the most proximate border of the segment s, median(dist_to_center) denotes the median of distances to the center of the segment s, confidence_level denotes the respective value in the respective confidence map” Gusis et al. at paragraph 0050).
Regarding claim 12, the Schmiedel et al. and Gusis et al. combination discloses an imaging device comprising the information processing device according to claim 1 
Regarding claim 13, the Schmiedel et al. and Gusis et al. combination discloses an equipment control system comprising the imaging device according to claim 12 (“The vision system 107 receives input from three cameras 168, 170, 172 coupled to the front of the vehicle 102” Schmiedel et al. at col. 6, line 15; “The vision system 107 may be used to detect obstacles and detect a path of travel for the vehicle 102. The images provided by the video streams are subjected to V-disparity image analysis to determine the average terrain slope in front of the vehicle 102. Slope information is then used for both obstacle detection and path detection.” Schmiedel et al. at col. 9, line 60).  
Regarding claim 14, the Schmiedel et al. and Gusis et al. combination discloses a mobile object comprising the equipment control system according to claim 13 (the vehicle contains the imaging system and associated processing system).  
Regarding claim 15, Schmiedel et al. discloses an information processing method comprising: 
generating first information in which a horizontal direction position and a depth direction position of an object are associated with each other, from image information in which a vertical direction position, the horizontal direction position, and the depth direction position of the object are associated with each other (“The vision system 107 may be used to detect obstacles and detect a path of travel for the vehicle 102. The images provided by the video streams are subjected to V-disparity image analysis to determine the average terrain slope in front of the vehicle 102. Slope information is then used for both obstacle detection and path detection.” at col. 9, line 60); 

Schmiedel et al. does not explicitly disclose generating, from the image information, second information having separation performance higher than separation performance of the first information in which the horizontal direction position and the depth direction position of the object are associated with each other; detecting, in a second detection process, a plurality of regions indicating objects based on the second information, wherein the first and second detection processes are independent from one another, are performed in any order or in parallel, and a result of the first detection process is not used in the second detection process and associating the one region detected based on the first information in the first detection process with the regions detected based on the second information in the second detection process, and output the one region and the regions that are associated with each other.
Gusis et al. teaches an information processing method, comprising:
generating first information in which a horizontal direction position and a depth direction position of an object are associated with each other, from image information in which a vertical direction position, the horizontal direction position, and the depth direction position of the object are associated with each other (“First, as shown at 101, images are captured by each pair of image sensors. This allows, as shown at 102, calculating a plurality of disparity maps each from images captured by another of a 
detecting, in a first detection process, one region indicating the object based on the first information (“As shown at 104, a group of objects are segmented or otherwise identified in each disparity map” at paragraph 0039, line 1);
generating, from the image information, second information having separation performance higher than separation performance of the first information in which the horizontal direction position and the depth direction position of the object are associated with each other (for a second disparity map generated by a different pair of image sensors; “as shown at 105, some or all of the pixels in the disparity map are scored to reflect a reliability of their disparity value, for example with a depth data accuracy score” at paragraph 0041, line 1; this second pair of sensors produces a disparity map that is more accurate than the first pair); 
detecting, in a second detection process, a plurality of regions indicating objects based on the second information (the second disparity map is segmented accordingly), wherein the first and second detection processes are independent from one another, are performed in any order or in parallel, and a result of the first detection process is not used in the second detection process (as shown in figure 1, each disparity map is processed independently of each other without using the result of one in the other for segmentation); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the multi-disparity map module of Gusis et al. in the system of Schmiedel et al. as it “allows merging data from different disparity maps without compromising the robustness of data originated from overlapping edges of the overlapping SFOVs” (Gusis et al. at paragraph 0029, line 14).
Regarding claim 16, Schmiedel et al. discloses a non-transitory computer-readable recording medium that contains a computer program that causes a computer (“It should also be appreciated that the data from the LIDAR and vision systems may be processed by a single processor and/or single software program” at col. 9, line 47) to execute a method comprising: 
generating first information in which a horizontal direction position and a depth direction position of an object are associated with each other, from image information in which a vertical direction position, the horizontal direction position, and the depth 
detecting, in a first detection process, one region indicating the object based on the first information (“Any significant deviation from the average smooth slope detected previously is identified as an obstacle. The exact location of the obstacles is then obtained via stereo triangulation between the two views of the obstacle. This method provides a fairly precise position of the obstacle” at col. 9, line 65).
Schmiedel et al. does not explicitly disclose generating, from the image information, second information having separation performance higher than separation performance of the first information in which the horizontal direction position and the depth direction position of the object are associated with each other; detecting, in a second detection process, a plurality of regions indicating objects based on the second information, wherein the first and second detection processes are independent from one another, are performed in any order or in parallel, and a result of the first detection process is not used in the second detection process and associating the one region detected based on the first information in the first detection process with the regions detected based on the second information in the second detection process, and output the one region and the regions that are associated with each other.
Gusis et al. teaches an information processing method, comprising:

detecting, in a first detection process, one region indicating the object based on the first information (“As shown at 104, a group of objects are segmented or otherwise identified in each disparity map” at paragraph 0039, line 1);
generating, from the image information, second information having separation performance higher than separation performance of the first information in which the horizontal direction position and the depth direction position of the object are associated with each other (for a second disparity map generated by a different pair of image sensors; “as shown at 105, some or all of the pixels in the disparity map are scored to reflect a reliability of their disparity value, for example with a depth data accuracy score” at paragraph 0041, line 1; this second pair of sensors produces a disparity map that is more accurate than the first pair); 

associating the one region detected based on the first information in the first detection process with the regions detected based on the second information in the second detection process, and output the one region and the regions that are associated with each other (“Optionally, in order to reduce the computational complexity of the process, only regions of interest in the disparity maps, for example only segments which depict objects, are merged and added to the generated combined depth map. Optionally, segments which depict objects having a size below a certain threshold are filtered. Optionally, segments which depict objects in a certain shape are filtered, for example according to size and/or shape. Areas of no texture with low confidence score in the disparity calculation are filtered” at paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the multi-disparity map module of Gusis et al. in the system of Schmiedel et al. as it “allows merging data from different disparity maps without compromising the robustness of data originated from overlapping edges of the overlapping SFOVs” (Gusis et al. at paragraph 0029, line 14).
claim 17, the Schmiedel et al. and Gusis et al. combination discloses a device as described in claim 1 above. 
The Schmiedel et al. and Gusis et al. combination does not explicitly disclose that the processing circuitry' is further configured to perform the second detection process prior to the first detection process.
However, given that each pair of sensors has its disparity map calculated and processed the same, the order in which each disparity map is processed is not crucial.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the second disparity map processing prior to the first disparity map processing as an alternative way to process each disparity map.

Claims 4, 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schmiedel et al. and Gusis et al. as applied to claims 1 and 3 above, and further in view of Wu et al. (“Stereo based ROIs Generation for Detecting Pedestrians in Close Proximity”).
Regarding claim 4, the Schmiedel et al. and Gusis et al. combination discloses the elements of claim 1 as described above.
The Schmiedel et al. and Gusis et al. combination does not explicitly disclose that the processing circuitry is further configured to reject the one region when an object more distant than an object estimated to be present in the one region is detected in the one region.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to eliminate distant objects from the segmentation as taught by Wu et al. for the system of the Schmiedel et al. and Gusis et al. combination to ensure that regions are designated that are consistent in depth and disparity.
Regarding claim 8, the Schmiedel et al. and Gusis et al. combination discloses the elements of claim 1 as described above.
The Schmiedel et al. and Gusis et al. combination does not explicitly disclose generating the first information using information including a vertical direction position that is larger than a predetermined reference object and generating the second information using information including a vertical direction position that is larger than the predetermined reference object by a predetermined value or more.
Wu et al. discloses a device wherein processing circuitry is further configured to
generate the first information using information including a vertical direction position that is larger than a predetermined reference object, and generate the second information using information including a vertical direction position that is larger than the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize reference objects for the segmentation as taught by Wu et al. for the system of the Schmiedel et al. and Gusis et al. combination to identify objects that do not include the road surface.
Regarding claim 9, the Schmiedel et al. and Gusis et al. combination discloses the elements of claim 1 as described above.
The Schmiedel et al. and Gusis et al. combination does not explicitly disclose that the processing circuitry is further configured to perform first correction processing when the one region and the regions associated with each other are closer than a predetermined depth direction position and perform second correction processing different from the first correction processing when the one region and the regions associated with each other are in or farther than the predetermined depth direction position.
Wu et al. teaches a device further comprising a correction unit configured to perform first correction processing when the one region and the regions associated with each other are closer than a predetermined depth direction position (“By doing so, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform correction for the segmentation as taught by Wu et al. for the system of the Schmiedel et al. and Gusis et al. combination to ensure that regions are designated that are consistent in depth and disparity.
Regarding claim 10, the Schmiedel et al. and Gusis et al. combination discloses the elements of claim 1 as described above.
The Schmiedel et al. and Gusis et al. combination does not explicitly disclose that the processing circuitry is further configured to perform correction processing to expand the regions based on a vertical direction position of each of the regions when the one region and the regions associated with each other are closer than the predetermined depth direction position.
Wu et al. discloses a device wherein the correction unit performs correction processing for expanding the regions when the one region and the regions associated with each other are closer than the predetermined depth direction position (“By doing so, clusters corresponding to single objects with good disparity representation will be retained,” at page 1932, left column, third full paragraph, second to last sentence; 
While Wu et al. does not explicitly disclose that this is based on a vertical direction position of each of the regions, it is shown in Wu et al. that regions need to be sufficiently close also in vertical position for them to be considered as part of a single object.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to merge clusters consistent in both depth and vertical position, to ensure that the most likely regions are being combined.
Regarding claim 18, the Schmiedel et al. and Gusis et al. combination discloses the elements of claim 1 as described above.
The Schmiedel et al. and Gusis et al. combination does not explicitly disclose that the second information is a U-dispanty map in which only parallax points corresponding to a height from a road surface being equal to or larger than a predetermined value, among parallax points in the U-disparity map, are used.
Wu et al. discloses a device wherein the second information is a U-dispanty map in which only parallax points corresponding to a height from a road surface being equal to or larger than a predetermined value, among parallax points in the U-disparity map, are used (“Each ROI is an isolated candidate within the SOI. SOI is determined as follows: Ground plane can be estimated using any existing technique like [9, 10, 17]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize reference objects for the segmentation as taught by Wu et al. for the system of the Schmiedel et al. and Gusis et al. combination to identify objects that do not include the road surface.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schmiedel et al. and Gusis et al. as applied to claim 3 above, and further in view of Dekkiche et al. (“Vehicles Detection in Stereo Vision Based on Disparity Map Segmentation and Objects Classification”).
The Schmiedel et al. and Gusis et al. combination discloses the elements of claim 3 as described above.
The Schmiedel et al. and Gusis et al. combination does not explicitly disclose that the processing circuitry is further configured to reject the regions when the regions occupy a predetermined ratio or more of the one region.
Dekkiche et al. teaches an information processing device in the same field of endeavor of obstacle detection, wherein processing circuitry is further configured to evaluate the regions when the regions occupy a predetermined ratio or more of the one region (“If the test is verified, the ratio between the 2D box area and the external 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the ratio metric as taught by Dekkiche et al. in the system of the Schmiedel et al. and Gusis et al. combination to be able to distinguish pedestrians from vehicles by means of an expected size metric.


Response to Arguments

	Summary of Remarks (@ response page labeled 11): “However, Applicants respectfully submit that the Wu et al. reference fails to disclose processing circuitry configured to detect, in a first detection process, one region indicating the object based on the first information; detect, in a second detection process, a plurality of regions indicating objects based on the second information having higher separation performance than the first information, wherein the first and second detection processes are independent from one another and are performed in anv order or in parallel, and a result of the first detection process is not used in the second detection process”




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA R FUJITA/Primary Examiner, Art Unit 2662